IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT
                                  _____________________

                                           No. 99-40094
                                         Summary Calendar
                                      _____________________

        SHARESHAMA JOHNSON,

                                                                Plaintiff-Appellant,

                                                versus

        CITY OF PITTSBURG, TEXAS; JESSIE CLARK,
        City of Pittsburg Police Officer,

                                                   Defendants-Appellees.
               _______________________________________________________

                         Appeal from the United States District Court
                              for the Eastern District of Texas
                                       (2:98-CV-107)
               _______________________________________________________

                                           August 12, 1999

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

        We affirm summary judgment of the federal question claims essentially for the reasons

stated in the district court’s opinion. That the district court’s statement of facts incorrectly asserts

that Johnson had pleaded guilty to running a stop sign does not change the result. An unappealed

conviction in state court on that charge is a final judgment. As such, the initial traffic stop was

lawful for purposes of our section 1983 analysis. See Heck v. Humphrey, 512 U.S. 477, 486-87

& n.6, 114 S. Ct. 2364, 2372 & n.6, 129 L. Ed. 2d 383 (1994) (holding that section 1983 does

not recognize challenges that implicate the lawfulness of a state’s criminal conviction of a

defendant).

        The circumstances support the district court’s determination that Officer Clark acted with

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
objective reasonableness when he arrested Johnson. Johnson lacked valid proof that she was

licensed to operate the vehicle, as well as valid identification, which bear directly upon the safety

of the officer and the public at large. See, e.g., Myricks v. United States, 370 F.2d 901, 904 (5th

Cir. 1967). Officer Clark was provided no official proof of Johnson’s identity. He did not

recognize her. She was released from custody as soon as her identification was verified.

Although Officer Clark’s immunity is not absolute, “qualified immunity . . . provides ample

protection to all but the plainly incompetent or those who knowingly violate the law.” Malley v.

Biggs, 475 U.S. 335, 341, 106 S. Ct. 1092, 1096, 89 L. Ed. 2d 271 (1986). Dismissal of

Johnson’s federal claims on summary judgment was appropriate here.

       We affirm summary judgment of the state law claims as well.1 Under the facts in this case,

read in Johnson’s favor, the state law doctrine of official immunity defeats the common law claims

of assault and battery. Johnson’s claims arise from Officer Clark’s decision to handcuff her.

“Government employees are entitled to official immunity from suit arising from the performance

of their (1) discretionary duties in (2) good faith as long as they are (3) acting within the scope of

their authority.” City of Lancaster v. Chambers, 883 S.W.2d 650, 653 (Tex. 1994). The only

question we take up is whether Officer Clark acted in good faith. That test, much like the test for

qualified immunity under section 1983, is objective, rather than subjective, reasonableness. See

id. at 656. To controvert the movants’ summary judgment proof, Johnson must show that no

reasonably prudent officer in Clark’s position could have thought his or her conduct was justified.

See id. at 657. We have already determined that Officer Clark’s decision to arrest Johnson was

reasonable. Handcuffing a detainee pursuant to a lawful arrest is also well-accepted police

procedure. Officer Clark testified that he never yanked or forcefully pulled either arm, and that

the handcuffs were only so tight as to prevent Johnson from removing them. He notes that


   1
    The judgment purports that it is final over the entire cause of action, which necessarily
includes the state law claims. When the district court fails to state the basis for a summary
judgment, we will nonetheless affirm if any legally sufficient ground supports dismissal. See Jones
v. Sheehan, Young & Culp, P.C., 82 F.3d 1334, 1337 (5th Cir. 1996).

                                                  2
Johnson resisted only momentarily with her right arm, and that she allowed him to cuff her left

hand without incident. Johnson asserts to the contrary that her left shoulder emitted a “pop”

during the process and that she told Officer Clark that he had hurt her left arm. These

circumstances alone do not indicate that Officer Clark’s conduct was objectively unreasonable or

in bad faith under the Chambers standard. See id.

       It is not clear that an officer’s failure to follow sections 543.002 and 543.003 of the Texas

Transportation Code provides a private right of action for money damages. At least one Texas

case, involving a predecessor statute to the current version, supports the proposition that it does.

See Hicks v. Matthews, 266 S.W.2d 846 (Tex. 1954). The predecessor statute has also been

cited as support for a tort claim for false imprisonment. See, e.g., Roberts v. Bohac, 574 F.2d

1232 (5th Cir. 1978). The statute requires an officer to“immediately” bring an arrested person

before a magistrate if the person refuses to sign a notice to appear. See Tex. Transp. Code Ann.

§§ 543.002, 543.003 (Vernon’s 1999). Once again, the test for determining compliance is

“whether the conduct of the police was reasonable under the circumstances of the case.” Roberts,

574 F.2d at 1233. “[T]he word ‘immediately’ is very generally held to mean with due diligence.

The accused has the right to be presented without delay, but the question of what is delay must be

determined by all the facts and circumstances. Necessarily some time must elapse between the

arrest and the presentment before the magistrate.” Hicks, 266 S.W.2d at 849. A citation for

violation of a traffic law includes notice to appear. Officer Clark did not issue the citation until

the booking process had begun because Johnson provided him no valid state identification. Thus,

she had no opportunity until that time to sign or refuse to sign the notice to appear. We hold,

however, that Officer Clark’s decision to release Johnson with a citation after first confirming her

identity during the booking process was reasonably diligent under the circumstances and did not

violate the requirements of the Texas Transportation Code.

       AFFIRMED.




                                                   3